Citation Nr: 1611005	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-30 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension.

2. Entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In September 2012, the Board remanded the claims for additional evidentiary development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension; and sterility (previously considered as erectile dysfunction), to include as secondary to service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.

In March 2007, the Veteran stated that "In 1996 I had a stroke and lost part of my left carotid artery.  Luckily I only had paralysis for about a week and recuperated, and have been taking blood pressure medicine since that time.  I don't know if the stroke had anything to do with my military problems [including radiation treatment for a tumor of the left parotid gland] or not, but [the anatomical area where I lost] part of my left artery behind my ear is close to the radiation site."

In October 2008, the Veteran sated that he had "a small stroke" in February 1996, and was put on a one aspirin per day regimen and blood pressure medication.  He noted that his treating technician had stated that part of his left carotid artery had collapsed and was no longer there, and that the blood flow to his brain was coming from other arteries instead-a process called collateral circulation.  The Veteran stated:

Since I was hit on the left side of my head [with a pugel stick] during combat training...I contend that this blow to my head and the following surgery/radiation treatments [for a tumor discovered in service during treatment for his head wound] are connected to the circulatory problem [that caused] a later stroke.

Report of VA examination dated in September 2007 reflects diagnoses for essential hypertension; post-cerebrovascular accident, with no residuals; post-parotid tumor surgery with radiation; and an occluded left carotid artery.  The examiner opined that the Veteran did not have residuals of the stroke because, by ultrasound, his vertebral arteries displayed antegrade flow.

Report of VA examination dated in September 2007 reflects history of erectile dysfunction since January 2001.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or a result of radiation therapy for the treatment of his parotid tumor because medical literature does not substantiate such therapy as a cause of erectile dysfunction.  No opinion was rendered on the matter of sterility.

In September 2012, the Board determined that remand was necessary for a new VA examination.

The Board remanded the issues on appeal for a VA examination and medical opinion on whether any disorders shown are etiologically related to service (to include in-service head trauma and radiation treatment); and whether sterility or decrease in fertility is diagnosed and, if so, proximately due to or aggravated by service-connected post-operative residuals of the excision of a malignant tumor of the left parotid gland.

Report of VA examination dated in November 2013 reflects a diagnosis for hypertension, two episodes of transient ischemic attacks (TIAs), and occlused internal carotid artery.  The VA examiner opined that the conditions were less likely than not proximately due to or the result of the Veteran's service connected condition because medical literature does not substantiate radiation therapy to the parotid gland as a cause of hypertension, TIAs, or occluded artery and because "There is no indication of head trauma in service."

Report of VA examination dated in February 2014 reflects a diagnosis for erectile dysfunction.  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service connected condition because medical literature does not substantiate radiation therapy to the parotid gland as a cause of erectile dysfunction.  The examiner noted that frequent causes of sterility include physical problems with testicles, blockages in the ducts that carry sperm, history of high fever or mumps, genetic disorders, or lifestyle or environmental factors.  The examiner noted that the Veteran's erectile dysfunction was psychological.

Having carefully reviewed the post remand VA examinations and medical opinions, the Board finds that they are inadequate and do not substantially comply with the Board's remand directives.  The November 2013 VA medical opinion stated that there was no indication of head injury in service, which inaccurate.  The Veteran reported head injury and he is competent to report his injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the medical opinion is predicated on an accurate understanding of the Veteran's medical history, the medical opinion must be returned for an addendum.  Also, in regards to the sterility claim, the February 2014 VA examination and medical opinion does not indicate whether there is a confirmed diagnosis for sterility and it does not address the matter of aggravation, as requested by the Board in its prior remand.
It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The November 2013 VA medical opinions should be returned to the examiner for an addendum.  The examiner must review the claims file along with a copy of the remand.  The examiner identified disorder/diagnoses as hypertension, TIAs, and occlused internal carotid artery during VA examination in November 2013.  With respect to each disability diagnosed, the examiner should offer an opinion:

(a) Is it at least as likely as not (50 percent probability or greater) that the disorder(s) shown is proximately due to the Veteran's service, to include history of in-service head trauma and radiation treatment.  It is noted that the Veteran's report of head injury should be accepted as truthful unless otherwise shown by the evidence of record.

(b) Is hypertension, TIAs, and/or occlused internal carotid artery etiologically related to the February 1996 stroke and, if so, is the stroke it at least as likely as not related to the service, to include history of in-service head trauma and radiation treatment.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the examiner.

2. The February 2014 VA medical opinion should be returned to the examiner for an addendum.  The examiner must review the claims file along with a copy of the remand.  The examiner should answer the following:

(a) Whether a diagnosis of sterility, or of any decrease in fertility, is warranted.  The examiner may request additional tests and studies if necessary to answer this question.

(b) If sterility or a decrease in fertility is diagnosed, then the examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that sterility is related to service, to include the in-service surgical and radiation treatment.

(c) If sterility or a decrease in fertility is diagnosed, then the examiner should opine on whether sterility is at least as likely as not proximately due to service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland or treatment.

(d) If sterility or a decrease in fertility is diagnosed, then the examiner should opine on whether sterility is at least as likely as not aggravated (permanently increased in severity beyond the natural progress of the disease) by service-connected postoperative residuals of the excision of a malignant tumor of the left parotid gland or treatment.

3.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claims.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




